ORDER
Petitioner G. Craig Christensen was admitted to practice law in the State of Minnesota in 1974. In February 2011, petitioner voluntarily resigned from the practice of law in Minnesota. On August 22, 2013, petitioner filed a petition for reinstatement to the practice of law in Minnesota pursuant to Rule 18(a), Rules on Lawyers Professional Responsibility (RLPR). The Director of the Office of Lawyers Professional Responsibility investigated the matter and reported his conclusions to a panel of the Lawyers Professional Responsibility Board, pursuant to Rule 18(b), RLPR.
After considering the submissions of the parties and conducting a hearing, the panel found that petitioner has proven by clear and convincing evidence his ethical fitness and competence to practice law and has met all of the conditions for reinstatement.
We have independently reviewed the file and approve the panel’s recommendation.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that petitioner G. Craig Christensen is reinstated to the practice of law, subject to payment of the applicable registration fee under Rule 2, Rules of the Supreme Court on Lawyer Registration.
BY THE COURT:
/s/Alan C. Page Associate Justice